Judgment, Supreme Court, Bronx County (Robert Cohen, J., at plea; Robert Seewald, J., at sentencing), rendered September 13, 1995, convicting defendant of two counts of murder in the second degree and one count of attempted murder in the second degree, and sentencing him to two consecutive terms of 15 years to life on the murder convictions, to run concurrently with a term of 8⅓ to 25 years on the attempted murder conviction, unanimously affirmed.
Defendant’s shooting and killing of the two victims designated in the murder counts constituted separate and distinct acts justifying the imposition of consecutive sentences (see, People v Brathwaite, 63 NY2d 839), and we see no reason to disturb those sentences in the interest of justice.
Concur— Rosenberger, J. P., Wallach, Williams and Tom, JJ.